

117 HRES 340 IH: Condemning the Government of Russia’s attempted assassination of Mr. Navalny and criminal acts to intimidate and silence Russian freedom defenders.
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 340IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Ms. Kaptur (for herself, Mr. Fitzpatrick, Mr. Meeks, Mr. McCaul, Mr. Keating, Mr. Pfluger, Mr. Quigley, and Mr. Meijer) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Financial Services, Ways and Means, Transportation and Infrastructure, and Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning the Government of Russia’s attempted assassination of Mr. Navalny and criminal acts to intimidate and silence Russian freedom defenders.Whereas Alexei Navalny, a Russian opposition leader and anticorruption activist, has effectively used social media and modern digital channels to connect with Russian citizens, counter Kremlin propaganda, and organize mass prodemocracy protests; Whereas Mr. Navalny has been illegally detained and imprisoned on numerous occasions for political reasons, including partaking in peaceful and constitutionally protected protests in Russia;Whereas the investigative work of Mr. Navalny’s Anti-Corruption Foundation has uncovered corruption at the highest levels of the Government of Russia, including activities orchestrated by Russian dictator, Vladimir Putin, and the oligarchs closely associated to him;Whereas Russia is a signatory of the Helsinki Final Act obliging the Government of Russia to respect and protect human rights, including freedom of thought, conscience, or belief;Whereas the Government of Russia has a deeply disturbing history of employing extrajudicial assassinations and other forms of violence to cover up its crimes and silence independent political leaders, anticorruption investigators, and prodemocracy activists, including Boris Nemtsov, Vladimir Kara-Murza, Alexander Litvinenko, and Sergei Magnitsky who died tragically in a Russian prison;Whereas, on August 20, 2020, Mr. Navalny was poisoned by the Russian security forces with a Novichok nerve agent, putting him in grave condition which required him to be placed into a medically induced coma;Whereas Mr. Navalny was evacuated to Berlin, Germany, where he eventually recovered;Whereas, on January 17, 2021, Mr. Navalny bravely returned to Russia to continue the fight for democracy despite outstanding arrest warrants against him;Whereas upon his arrival at Moscow’s Sheremetyevo airport, Mr. Navalny was immediately detained by Russian officials on false charges, and after a sham trial on February 2, 2021, was convicted to 2.5 years imprisonment;Whereas the United States has imposed sanctions on Russia under the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 for the second time in response to the Russian Government’s poisoning of Mr. Navalny;Whereas Mr. Navalny was transferred to Penal Colony 2 (IK–2), where he complained of torture, sleep deprivation, denial of medical care, and other gross human rights abuses;Whereas Radio Free Europe/Radio Liberty has played a critical role in ensuring Russian and global audiences hear the truth of the Government of Russia’s gross human rights abuses towards Mr. Navalny and other Russian political prisoners;Whereas Mr. Navalny’s health has rapidly deteriorated in prison, and on March 31, 2021, he started a hunger strike to protest the lack of medical access and the grim prison conditions;Whereas reports indicate that Mr. Navalny is experiencing renal failure and heart problems, and in a moribund state;Whereas European Union High Representative for Foreign Affairs Josep Borrell said, we make the Russian authorities responsible for the health of Mr. Navalny, and many leading Members of the European Parliament and other European and officials of the United States have also condemned Russian authorities’ cruel treatment of Mr. Navalny; andWhereas Mr. Navalny’s life is in grave and immediate danger: Now, therefore, be itThat the House of Representatives—(1)strongly condemns the Government of Russia’s attempted assassination of Mr. Navalny and criminal acts to intimidate and silence Russian human rights, democracy, and anticorruption activists;(2)condemns the Government of Russia’s ongoing chemical weapons program in contravention of international law and norms, particularly the Chemical Weapons Convention, to which Russia is a party;(3)demands the immediate release of and the provision of robust medical care to Mr. Navalny;(4)reaffirms congressional support for the Administration to robustly implement the second round of sanctions on the Government of Russia under the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 if it does not dismantle its chemical weapons and biological weapons within 90 days of the date of the adoption of this resolution;(5)condemns the Government of Russia’s efforts to stifle the freedom of the press, including through attempts to expel Radio Free Europe/Radio Liberty, and urges the Department of State to place higher priority on efforts to protect Radio Free Europe/Radio Liberty’s physical presence in Moscow;(6)expresses deep concern with the near completion of the Nord Stream 2 pipeline, a tool of Russian malign influence which would endanger Ukraine and transatlantic security, and calls for the immediate halt of its construction; and(7)urges the President of the United States to raise Alexei Navalny’s wrongful imprisonment and rapidly deteriorating health in all high-level engagements with the Government of Russia as well as take all appropriate actions to achieve the release of Mr. Navalny, including through additional sanctions of Kremlin officials and Kremlin-directed oligarchs in coordination with our transatlantic allies and partners.